DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 7/26/2021 have been fully considered but they are not persuasive.
Applicant argues the rejection of record does not teach the amended limitation, however, the new limitations added via the amendment are not supported by the written description.  Thus, the claims are not allowable for reasons as made clear below with respect to the written description rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) 
Specifically, independent claims 1, 11 and 12 require a single floating diffusion be connected to multiple amplification transistors by stating “wherein the first floating diffusion is coupled to a first and second amplification transistor”.  However, the specification never discusses any of the floating diffusion ever being connected to more than a single amplification transistor (referred to as amplification transistor 54 throughout the specification).  Additionally, Applicant has not pointed to any portion of the specification for support for such a limitation.
Claims 2-10 and 13-20 incorporate this limitation as therefore do not comply with the written description requirement for similar reasons.
NOTE: for the purpose of examination the Examiner will interpret the claim without the newly added limitations as even the second limitation where the third floating diffusion is coupled to the first amplification transistor via a reading transistor is dependent on the prior mention of there being a first amplification transistor in the problematic limitation discussed above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1, 7, 11-12, 13, 16 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2013/0021441 A1 to Kim.
Note: the following modified figure of Kim has been provided to clarify the Examiner’s interpretation of how Kim reads on the claims below.

    PNG
    media_image1.png
    1120
    883
    media_image1.png
    Greyscale

With respect to claim 1 Kim discloses, in Fig.1-11, an imaging device comprising a pixel array unit (abstract) including a first pixel, a second pixel, a third pixel, and a fourth pixel (Fig. 5; see above); and a first floating diffusion, a second floating diffusion, and a third floating diffusion disposed in a semiconductor substrate (Fig. 6 and 
With respect to claim 7 Kim discloses, in Fig.1-11, the imaging device according to claim 1, wherein the first pixel includes a first photoelectric conversion unit, wherein the second pixel includes a second photoelectric conversion unit, and wherein the first and second photoelectric conversion units share the first floating diffusion (Fig. 5 and claim 5).
Claim 11 is rejected for similar reasons as claim 1 above as it is a corresponding method claim to apparatus claim 1.
Claim 12 is rejected for similar reasons as claim 1 above as it merely places the imaging device, as discussed in claim 1, within an electronic apparatus and the 
With respect to claim 13 Kim discloses, in Fig.1-11, the imaging device according to claim 1, further comprising: a reading transistor (SEL transistor) disposed between the first floating diffusion and the third floating diffusion (Fig. 5 and paragraph 45; where at least the SEL transistor connected to the middle column can be seen disposed between the first and third floating diffusion).
Claims 16 and 19 is rejected for similar reasons as claim 13 above as it is a corresponding method and electronic apparatus to imaging device apparatus of claim 13.
Claim(s) 1, 11, 12, 14-15, 17-18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 6,759,641 to Loose.
NOTE: Loose has been applied to claims 1, 11 and 12 as they are incorporated into claims 14-15, 17-18 and 20.  As the MPEP criticizes multiple art rejections for a single claim at this time the interpretation of Loose has only been applied to these claims so as to fill in the gaps of what is not covered by the previously applied rejection.  This should not be taken as an admission that Loose does not anticipate other claims.

    PNG
    media_image2.png
    1638
    841
    media_image2.png
    Greyscale

NOTE: above is a modified version of Fig. 2B of Loose which shows the Examiner interpretation of corresponding parts.  Column 3 line 65 through column 4 line 2 support the Examiner’s connection to show the arrangement of 4 pixels in a vertical arrangement.
With respect to claim 1 Loose discloses, in Fig.1-6, an imaging device comprising a pixel array unit (column 2 line 66 through column 3 line 3) including a first pixel, a second pixel, a third pixel, and a fourth pixel (Fig. 2b; see above); and a first floating diffusion, a second floating diffusion, and a third floating diffusion disposed in a semiconductor substrate (Fig. 2b and column 4 lines 48-53; see above for examiner’s interpretation of the floating diffusions), wherein the first pixel includes a first transfer transistor (Q6), the second pixel includes a second transfer transistor (Q7), and the third pixel includes a third transfer transistor (Q7), wherein the fourth pixel includes a fourth transfer transistor (Q6) and a fifth transfer transistor (Q5), wherein the first and second transfer transistors are coupled to a first floating diffusion (Fig. 2b; see above), wherein the third and fourth transfer transistors are coupled to a second floating diffusion (Fig. 2b; see above), wherein the fifth transistor is coupled to a third floating diffusion (Fig. 2b; see above) and wherein the second floating diffusion is disposed between the third transfer transistor and the fourth transfer transistor in a plan view (Fig. 1, 2b and 3; where it can be seen that the photodiodes and their corresponding transistors are vertically stacked with respect to each other, therefore, one or ordinary skill in the art would recognize that the second floating diffusion is between the third and fourth transistors which would be in different pixel areas).
With respect to claim 14 Loose discloses, in Fig.1-6, the imaging device according to claim 1, wherein the first floating diffusion is disposed between the first transfer transistor and the third transfer transistor (Fig. 2b; see above).
With respect to claim 15 Loose discloses, in Fig.1-6, the imaging device according to claim 1, wherein the first transfer transistor, the first floating diffusion, the second transfer transistor, and the third floating diffusion are in this order in a direction from the first pixel to the third pixel (Fig. 2b; see above).
Claims 11, 12, 17, 18 and 20 is rejected for similar reasons as claims 1, 14 and 15 above as it is a corresponding method and electronic apparatus to imaging device apparatus of claim 1 and 14-15.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2013/0021441 A1 to Kim.
With respect to claim 2 Kim discloses, in Fig.1-11, the imaging device according to claim 1, wherein the first, second, and third pixels comprise imaging pixels (paragraph 40-41). 
Kim does not expressly disclose wherein the fourth pixel comprises a phase difference detection pixel.
However, Official Notice (MPEP § 2144.03) is taken that both the concepts and advantages of covering a portion of selective photodiode to be use as a phase difference detection pixel are well known and expected in the art.  At the time the invention was made, it would have been obvious to one with ordinary skill in the art to have covered the fourth pixel to use as a phase difference pixel for doing so would merely be use of a known technique for phase difference focusing to improve similar devices in the same way.
With respect to claim 3 Kim discloses, in Fig.1-11, the imaging device according to claim 2, wherein the first imaging pixel and the second imaging pixel form a first pixel sharing unit, and wherein the first pixel sharing unit shares two pixels arranged vertically (Fig. 5, see above).
With respect to claim 4 Kim discloses, in Fig.1-11, the imaging device according to claim 3, wherein the first pixel sharing unit share a first reset transistor, a first amplification transistor, and a first selection transistor (paragraph 33).
With respect to claim 5 Kim in view of Official Notice 
With respect to claim 6 Kim discloses, in Fig.1-11, the imaging device according to claim 5, wherein the second pixel sharing unit share a second reset transistor, a second amplification transistor, and a second selection transistor (paragraph 33).
Claim 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2013/0021441 A1 to Kim in view of U.S. Patent Application Publication 7,602,430 to Merrill.
With respect to claim 8 Kim discloses, in Fig.1-11, the imaging device according to claim 1, wherein the third pixel includes a third photoelectric conversion unit (Fig. 5 and claim 5).
Kim does not expressly disclose wherein the fourth pixel includes a fourth photoelectric conversion unit and a fifth photoelectric conversion unit, and wherein the third and fifth photoelectric conversion units share the second floating diffusion.
However, in analogous art, Merrill discloses the concept and advantages of using multiple photoelectric conversion units for a pixel out of selected group of imaging pixels.  That is, Merrill teaches, in Fig. 1, where red and green pixel units are provided with a single photoelectric conversion unit, but the blue pixel is provided with four photoelectric conversion units (Fig. 1 and column 3 lines 15-22).
At the time the invention was effectively filed one or ordinary skill in the art would have recognized it would be obvious to replace the 4th pixel of Kim (see as a blue pixel in Fig. 6) with multiple photoelectric conversion units instead of a single one as taught by Merrill would have been obvious as it is use of a known technique to improve a similar device in the same way.  NOTE: one of ordinary skill would recognize that if you replace a single 4th pixel with multiple photoconversion units in Kim the third and fifth nd and 3rd FD in Fig. 5 above.
With respect to claim 9 Kim discloses, in Fig.1-11, the imaging device according to claim 8, wherein the first, second, third, fourth, and fifth transistors are each formed in a corner portion of their respective photoelectric conversion unit in each pixel (Fig. 6 on Kim, where the transfer transistors can be seen as extending across the entire side of the pixel which includes being formed in a corner portion).
With respect to claim 10 Kim discloses, in Fig.1-11, the imaging device according to claim 9, wherein each photoelectric conversion unit in each pixel is formed in a rectangular shape (Fig. 6).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M PASIEWICZ whose telephone number is (571)272-5516.  The examiner can normally be reached on M-F 9 AM - 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571)272-7495.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL M PASIEWICZ/Primary Examiner, Art Unit 2699                                                                                                                                                                                                        

September 13, 2021